UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7815


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWONNE D. WHITE,

                Defendant - Appellant.



                            No. 15-8001


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWONNE D. WHITE,

                Defendant - Appellant.




Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:06-cr-00163-1)


Submitted:   February 25, 2016            Decided:   March 2, 2016
Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Antwonne D. White, Appellant Pro Se. Monica D. Coleman, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In these consolidated cases, Antwonne D. White appeals the

district court’s orders denying his motion for a reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012) and denying his

motion to reconsider that ruling.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm in both appeals

for the reasons stated by the district court.      United States v.

White, No. 2:06-cr-00163-1 (S.D.W. Va. Oct. 22, 2015 & Dec. 7,

2015).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                 3